Curia.

On looking into the áffidavits and return which have been submitted to us, we find the truth of the latter strongly supported by several witnesses; and the additional testimony which the defendant in error seeks to have returned, appears to us wholly immaterial; blit if it were otherwise, it would be idle to grant an amendment, when we cannot help seeing from the whole case, that the judgment must be reversed. The defendant below pleaded a tender of 5 dollars, which he paid into Court, thereby admitting this sum to bé due to the plaintiff. No proof of a tender was offered or pretended, nor it is now pretended that any *518such proof exists; yet the jury found 3 dollars and 57 cents for the defendant, contrary to his recorded confession, he owed the plaintiff 5 dollars. Such a verdict cannot be sustained. An amendment would be useless, and is therefore denied.
Motion denied